internal_revenue_service index numbers number release date department of the treasury p o box ben franklin station washington dc 2gtuqp cid vq cid qpvcev cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid 6gngrjqpg cid 0wodgt cid 4ghgt cid 4grn cid 6q cc dom corp - plr- cid cid cid cid cid cid cid cid cid cvg cid rtkn cid cid cid cid cid cid cid cid cid re parent sub business x date date date a b c d shareholder plr-115522-98 dear this is in response to a letter dated date in which you requested a ruling on behalf of parent and sub that under sec_1504 of the internal_revenue_code the code the service waive the general_rule of sec_1504 of the code additional information was submitted in a letter dated date the pertinent information submitted indicates that parent is a corporation engaged in business x parent files its federal_income_tax return on a calendar_year basis on date parent acquired of the outstanding common_stock of sub at all times relevant to this ruling there was no sub stock outstanding other than common_stock parent and sub elected to file a consolidated federal_income_tax return parent remained the sole shareholder of sub common_stock until date on date sub issued a shares of common_stock to certain individuals including shareholder as compensation_for services rendered the value of the common_stock issued was included in the compensation of each individual as shown on form_w-2 shareholder received b shares as a result of that issuance of stock parent’s ownership of the total voting power and the total value of sub fell from to c resulting in the disaffiliation of parent and sub under sec_1504 of the internal_revenue_code parent states that the reduction of parent’s ownership of sub stock to less than was inadvertent after parent management realized that sub’s stock issuance on date had caused a disaffiliation of parent and sub parent on date purchased from shareholder the b shares of sub stock that had been issued to shareholder on date as compensation the purchase_price was equal to the value that had been included in shareholder’s compensation as a result of the date issuance of shares to shareholder the date purchase increased parent’s ownership of sub shares to d of both the total value and the total voting power of sub meeting the requirements of sec_1504 of the code parent subsequently filed this request that it be allowed to file consolidated_returns with sub for the period beginning on date parent has represented and has submitted information indicating that its disaffiliation on date and reaffiliation on date will not provide a benefit of a reduction in income increase in loss or any other deduction credit or allowance that would not otherwise be secured had the disaffiliation and reconsolidation not occurred this representation forms a material basis for the issuance of this ruling letter sec_1504 of the code provides that if a corporation is included or required to be included in a consolidated_return filed by an affiliated_group for a taxable_year which includes any period after date with respect to periods after such cessation such corporation and any successor of such corporation may not be included in any consolidated_return filed by the affiliated_group or by another affiliated_group with the same common parent or a successor of such common parent before the 61st month beginning after its first taxable_year in which it ceased to be a member of such affiliated_group plr-115522-98 revproc_91_71 1991_2_cb_900 grants an automatic waiver of the general_rule of sec_1504 of the code for taxpayers that meet its requirements if a taxpayer qualifies for the automatic waiver under revproc_91_71 the procedure described therein is the exclusive procedure available for obtaining a waiver of the rule contained in sec_1504 the automatic waiver in revproc_91_71 generally applies to any corporation that left a group and rejoined the same group ie the group remained in existence within the meaning of sec_1 of the income_tax regulations the automatic waiver in revproc_91_71 does not apply in this case because the parent group ceased to exist within the meaning of sec_1_1502-75 based on the information submitted and representations made it is concluded that application of sec_1504 of the code is hereby waived provided that parent and sub constitute an affiliated_group_of_corporations within the meaning of sec_1504 parent and sub may join in the filing of a consolidated federal_income_tax return beginning with date and for subsequent years no opinion is expressed about the tax treatment of the transaction under any other provisions of the code and regulations of about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling specifically no opinion has been requested or is expressed about the income_tax consequences of the issuance of a shares of parent common_stock to certain individuals on date or the purchase of b shares of parent common_stock from shareholder by parent on date temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the ruling see dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in dollar_figure of the rev_proc are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-115522-98 a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate by __________________________ edward s cohen chief branch
